Citation Nr: 0317558	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-05 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include anxiety disorder and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and S.S.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1963.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, dated in June 1999.  That decision that denied 
the veteran's claim of service connection for an acquired 
psychiatric disorder, to include anxiety disorder, as well as 
service connection for a urinary tract infections, a prostate 
condition and a skin condition.  The veteran submitted a 
notice of disagreement (NOD) in May 2000 that did not specify 
which of three issues denied in the June 1999 decision the 
veteran intended to appeal.  The claims folder does not 
contain any indication that the veteran excluded the issue of 
a psychiatric disorder from his appeal of that rating 
decision.  The RO subsequently issued a Statement of the Case 
that addressed the issues of prostate condition and a skin 
condition.  Service connection for these conditions was 
ultimately granted in July 2000.  The Board finds that the 
veteran's May 2000 statement is also a timely NOD to the June 
1999 RO decision denying service connection for a psychiatric 
disorder.  See 38 C.F.R. §§ 20.302, 20.1103 (2002).

The RO issued a decision in April 2001 that framed the 
veteran's claim for service connection as an application to 
reopen the previously denied claim of service connection for 
an acquired psychiatric disorder to include anxiety disorder.  
This denial was duly appealed.  In July 2002, the RO denied 
the veteran's original claim of service connection for PTSD.  
This denial was also appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

Because finality did not attach to the June 1999 rating 
decision, the Board finds that the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder has remained pending since that time.  The Board 
also finds that, as the veteran is essentially claiming 
service connection for variously diagnosed psychiatric 
disorders, the issue is more appropriately styled as service 
connection for an acquired psychiatric disorder, to include 
an anxiety disorder and PTSD.


REMAND

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131.  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

In November 1996, VA regulations were amended to adopt the 
fourth addition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  38 C.F.R. § 4.130 (2002).  

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the U.S. 
Court of Appeals for Veterans Claims (Court) noted that a 
significant change from DSM-III to DSM-IV was that the 
diagnostic criteria for a PTSD stressor (that is, the 
requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience 
and response but are individualized (geared to the specific 
individual's actual experience and response)."  Cohen, at 
141.  In order for a stressor to sufficiently support a 
diagnosis of PTSD, a person must have been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others, and the person's 
response involved intense fear, helplessness, or horror.

The new criteria essentially eliminate the role of 
adjudicators in determining the sufficiency of a claimed 
stressor in supporting a diagnosis of PTSD.  Instead the 
sufficiency of the stressor is presumed if it is accepted by 
a medical professional in making the diagnosis.  This 
presumption is limited to the sufficiency of the stressor to 
cause PTSD, it does not affect the requirement that there be 
evidence that the stressor actually occurred.

The Board further notes that the Court has held that in view 
of the subjective nature of the DSM-IV criteria for assessing 
the sufficiency of a PTSD stressor, the question of the 
sufficiency of the asserted stressor(s), in terms of DSM-IV's 
two requirements, is a medical question requiring examination 
and assessment of the veteran by a mental-health 
professional.  Cohen, supra, at 142, citing West (Carleton) 
v. Brown, 7 Vet. App. 70, 79 (1994).  Furthermore, the Court 
in Cohen noted that "mental health professionals are experts 
and are presumed to know the DSM requirements applicable to 
their practice and to have taken them into account in 
providing a PTSD diagnosis. . . ."  Id.  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff rule" to service 
connection awards).  

The present case, which involves no contention that military 
combat stressors occurred, falls within the category of 
situations, such as allegations of sexual or personal 
assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran complains.  See, e.g., Patton v. West, 
12 Vet. App. 272, 281 (1999).  

Service records may not contain evidence of personal assault, 
and alternative sources, including testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy, may provide credible evidence of 
an in-service stressor premised on personal assault.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2002).  
See also YR v. West, 11 Vet. App. 393, 399 (1998).  

The Board notes that the veteran's service medical records 
(July 1959 to July 1963) are silent as to any complaints, 
treatment, or diagnosis of any psychiatric disorder,  any 
injuries sustained in a personal assault or any other trauma.  
The veteran asserts that he was evaluated in service after he 
was noted to enjoy assisting in dental surgery.  The RO 
requested any mental health records available from the 
veteran's period of active service and was informed that all 
available records had been forwarded. 

The veteran reports seeking some type of mental health 
treatment in the early 1960's from the Salt Lake City VA 
Medical Center (VAMC).  The VAMC has reported that it has no 
records of treatment for he veteran prior to 1996.

In essence, the veteran contends that he had a difficult 
abusive childhood and, when he entered the Marine Corps to 
escape that abusive environment, he suffered additional 
emotional and physical abuse during basic training and 
subsequently from a Marine Corps officer, which amounted to a 
stressor sufficient to support a diagnosis of PTSD.

Review of the veteran VA treatment records indicates that he 
has been diagnosed with and is undergoing treatment for PTSD.  
The veteran's treating VA psychiatrist, Dr. J.P.  has 
submitted several letters in support of the veteran's claim.  
In May 2001 and again in September 2002, Dr. J.P. noted that 
the veteran had been under treatment since October 2000.  He 
had been diagnosed with PTSD, chronic and severe, secondary 
to his experiences in the Marines.  The examiner noted the 
veteran's history of verbal and physical abuse by one of his 
drill instructors.  Additional history included being sent to 
Okinawa and singled out by one of his lieutenants, who again 
abused him physically and verbally harassed him.  This 
experience was found by the psychiatrist to have exacerbated 
his symptoms and he developed a speech impediment.  He was 
sent to a psychiatrist in service because people were worried 
that he "enjoying" bloody surgeries he was assisting with.  
The veteran had developed symptoms of PTSD, including 
recurrent and intrusive recollections of the event, feeling 
as if the traumatic event was recurring, avoiding thoughts 
and conversations related to the trauma, decreased interest 
in things, trouble sleeping, irritability and anger 
outbursts, trouble concentrating and anxiety and depression.

In December 2002, Dr. J.P. submitted a letter clarifying that 
the veteran was being treated at the VA Hospital for severe 
and chronic PTSD from his experiences in the Marine Corps.  
He also had childhood PTSD and the experiences he had in the 
military exacerbated and compounded his PTSD symptoms.

The veteran alleges he experienced more than just the 
"normal" Marine recruit training.  He asserts that he was 
singled out for both verbal and physical abuse.  The service 
medical records show no such abuse and he has not submitted 
any corroborative evidence.  The Board notes that such 
activity could be corroborated by statements from fellow 
recruits who witnessed the abuse.  The veteran also alleges 
that while driving a vehicle in a small town on Okinawa he 
was surrounded by an ongoing Communist rally.  He alleges 
that he attempted to drive through the crowd and fears that 
he may have run over a child.  The veteran also reports that 
a Marine in the barracks next to his committed suicide.  He 
was required to help clean up after the suicide.  The record 
is also devoid of any evidence supporting these alleged in-
service stressors.

The veteran has provided some statements with enough 
specificity for unit records to be examined to verify the 
stressors occurrence.  While there need not be corroboration 
of every detail, the Board again notes that there is no 
corroboration of any of the veteran's in service stressors of 
record.

The Board further notes that the veteran requested a hearing 
before a member of the Board on his VA Form 9 submitted in 
May 2001, and again in July 2001.  It is not clear as to the 
type of Board hearing desired (i.e., Travel Board or 
Videoconference).  Review of the record does not reveal 
whether he withdrew his hearing request.  The RO must clarify 
this matter.  

The RO should also ensure that all notification and 
development action required by the law and regulations 
implementing VCAA are fully complied with and satisfied.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 are fully complied with 
and satisfied.  

2.  The RO should provide all notice 
required by 38 C.F.R. § 3.304(f)(3) with 
regard to potential sources of 
corroborating evidence of the veteran's 
alleged stressors.  The veteran should be 
requested to provide such supportive 
evidence for any of his alleged stressors.

3.  The RO should clarify whether the 
veteran wants a personal hearing before a 
member of the Board and, if so, the type 
of hearing desired.

4.  The RO should make all reasonable 
efforts to obtain corroborating evidence 
regarding the veteran's stressors from the 
Office of the Commandant of the Marine 
Corps to provide any available information 
which might corroborate the veteran's 
alleged in-service stressors.  

5.  The RO should submit all evidence 
relevant to the occurrence of the 
veteran's claimed stressors to an 
appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred beyond the "normal" rigors of 
Marine recruit training.  This submission 
may be made in conjunction with the 
examination mandated in paragraph 6.  

6.  The veteran should be afforded a VA 
psychiatric examination to determine the 
status and appropriate diagnosis of the 
veteran's current psychiatric 
disorder(s).  Any indicated tests should 
be performed, and all manifestations of 
current disability should be described in 
detail.  Any diagnosis should conform to 
the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  A diagnosis of PTSD should be 
confirmed or ruled out.  If the veteran 
is found to have PTSD, the examiner is 
requested to identify the diagnostic 
criteria, including the specific stressor 
or stressors, supporting the diagnosis.  
If the examiner believes that the normal 
Marine recruit training experience was a 
sufficient stressor, the examiner should 
so explicitly state.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  The 
claims folder must be made available to 
the examiner for review before the 
examination.

7.  Thereafter, the RO should readjudicate 
the claim for service connection for PTSD.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




